 1                                                     The Honorable Marsha J. Pechman

 2   Christopher W. Tompkins
     Natasha A. Khachatourians
 3
     Betts Patterson & Mines, P.S.
 4   One Convention Place, Suite 1400
     701 Pike Street
 5   Seattle, Washington, 98101-3927
     Telephone: 206-292-9988
 6   ctompkins@bpmlaw.com
     nkhachatourians@bpmlaw.com
 7

 8   James F. Rogers
     Nelson Mullins Riley & Scarborough LLP
 9   1320 Main Street, 17th Floor
     Meridian
10   Columbia, South Carolina 29021
11   Telephone: 803-799-2000
     jim.rogers@nelsonmullins.com
12   Attorneys for Defendants

13                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
14                                   AT SEATTLE
15
      HARVEY L. TALBERT,                     )      No.: 2:19-cv-01468-MJP
16                                           )
                                 Plaintiffs, )
17    v.                                     )
                                             )
18    C. R. BARD INCORPORATED, BARD          )
19    PERIPHERAL VASCULAR,                   )
      INCORPORATED,                          )
20                                           )
                                Defendants. )
21                                           )
                                             )
22
                                             )
23
                                   TRIAL SCHEDULE ORDER
24

25

                                                              Betts
     JOINT (PROPOSED) SCHEDULING ORDER                        Patterson
     No. 2:19-cv-01468-MJP                    -1-             Mines
                                                              One Convention Place
                                                              Suite 1400
                                                              701 Pike Street
                                                              Seattle, Washington 98101-3927
                                                              (206) 292-9988
 1           Plaintiff Harvey Talbert and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,

 2   Inc. (collectively, “Bard”) (Plaintiffs and Bard are collectively referred to herein as “the Parties”),

 3   respectfully move this Court to issue a scheduling order for the reasons set forth below:

 4           1.      On August 17, 2015, the Judicial Panel on Multidistrict Litigation (“JPML”)

 5   ordered that centralization pursuant to 28 U.S.C. § 1407 was appropriate for cases involving

 6   allegations of defects in the various models of Bard’s IVC filters. Thereafter, a multidistrict

 7   litigation proceeding (“MDL”) was created before the Honorable David G. Campbell, in the

 8   District of Arizona, known as the In Re: Bard IVC Filters Products Liability Litigation, MDL

 9   2641.

10           2.      The above-styled case was pending in the In Re: Bard IVC Filters Products

11   Liability Litigation, MDL 2641.

12           3.      On August 20, 2019, the MDL Court entered a Suggestion of Remand and Transfer

13   Order. See Suggestion of Remand and Transfer Order, Case No. 2:15-md-02641-DGC, MDL

14   Doc. 19899 (D. Ariz. August 20, 2019). As part of its Suggestion of Remand and Transfer Order,

15   the MDL Court provided a history of the litigation (including that the Parties had completed all

16   common fact and expert discovery), summaries of bellwether cases, and the Court’s rulings on

17   various matters common to all cases. See id. at 6–31.

18           4.      Case-specific discovery in the above-styled case that was conducted before or

19   during the time it was a part of MDL 2641 was minimal and limited to the submission of basic

20   plaintiff and defense profile forms. Consequently, the Parties will need to conduct case-specific

21   discovery. The Parties note that the medical record collection process alone typically takes at least

22   three months.

23           5.      The Parties are in the process of discussing case management orders similar to the

24   following orders signed by the court in the MDL 2641: Joint Stipulation for Entry of Protective

25   Order, attached hereto as Exhibit A, and Case Management Orders, attached hereto as Exhibits B

                                                                            Betts
     JOINT (PROPOSED) SCHEDULING ORDER                                      Patterson
     No. 2:19-cv-01468-MJP                            -2-                   Mines
                                                                            One Convention Place
                                                                            Suite 1400
                                                                            701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
 1   (Case Management Order No. 14), Exhibit C (Case Management Order No. 21), and Exhibit D

 2   (Case Management Order No. 12). The Parties are hopeful that they will reach consensus on these

 3   case management orders but need additional time. If the parties cannot reach agreement, they will

 4   notify the Court as to the dispute within 60 days of this filing.

 5          6.        The Parties respectfully move the Court to enter a scheduling order for case-specific

 6   discovery, case-specific dispositive motions and case-specific Daubert motions (if any), with the

 7   deadlines set forth below.

 8    Proposed Date               Deadline
 9    Wednesday,                  Rule 26(a) disclosures to be filed by the Parties.
      December 18, 2019
10

11    Friday, January 17,         Plaintiff will produce the completed Plaintiff Fact Sheet and related
      2020                        information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL.
12
                                  The Parties agree that the terms incorporated into the Plaintiff Fact
13                                Sheet form adopted in MDL 2641 and Federal Rules of Civil
                                  Procedure 26, 33, 34, and 37 shall apply to the completion and
14                                supplementation of the Plaintiff Fact Sheet.
15
      Tuesday, February 18, Defendants will produce the Defendant’s Fact Sheet and related
16    2020                  information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL.
                            The Parties agree that the terms incorporated into the Defendant Fact
17
                            Sheet form adopted in MDL 2641 and Federal Rules of Civil
18                          Procedure 26, 33, 34, and 37 shall apply to the completion and
                            supplementation of the Plaintiff Fact Sheet.
19
      July 10, 2020               Fact Discovery deadline
20

21    July 24, 2020               Expert reports by Plaintiff
22    August 7, 2020              Plaintiff’s experts deposed
23    August 21, 2020             Expert reports by Defendants
24
      September 4, 2020           Defendants’ experts deposed
25

                                                                             Betts
     JOINT (PROPOSED) SCHEDULING ORDER                                       Patterson
     No. 2:19-cv-01468-MJP                             -3-                   Mines
                                                                             One Convention Place
                                                                             Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
 1    Proposed Date           Deadline
 2    September 18, 2020      Disclosure of rebuttal expert reports

 3    October 16, 2020        Any rebuttal experts deposed

 4    October 16, 2020        Expert discovery cut off

 5
      November 16, 2020       Filing of Daubert motions and other dispositive motions
 6
      February 8, 2021        Motions in Limine
 7

 8    March 1, 2021           Pretrial Order

 9
      March 1, 2021           Trial Brief
10
      March 1, 2021           Voir Dire/Jury Instructions
11

12    March 4, 2021 at 1:30   Pretrial Conference
      PM
13

14    March 15, 2021 at       Trial commences
      9:00 AM
15

16
     Dated December 3, 2019.
17

18

19

20

21                                                        A
                                                          Marsha J. Pechman
22                                                        United States District Judge
23

24

25

                                                                         Betts
     JOINT (PROPOSED) SCHEDULING ORDER                                   Patterson
     No. 2:19-cv-01468-MJP                          -4-                  Mines
                                                                         One Convention Place
                                                                         Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
